Citation Nr: 1438493	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-24 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Decatur Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for hypertension prior to September 20, 2012, and to a rating in excess of 10 percent for the disability from September 20, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1974 to August 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Decatur Regional Office (RO) in Atlanta, Georgia.  

When this case was before the Board in June 2012, it was remanded for further development.  While this case was in remand status, the Appeals Management Center issued a rating decision in December 2012 granting a 10 percent rating for hypertension, effective September 20, 2012.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDINGS OF FACT

1.  Prior to December 19, 2011, the Veteran's hypertension was manifested by diastolic blood pressure predominantly below 100 and systolic blood pressure predominantly below 160.

2.  From December 19, 2011, the Veteran's hypertension has been manifested by diastolic blood pressure predominantly 100 or more or systolic blood pressure predominantly 160 or more.


CONCLUSION OF LAW

The Veteran's hypertension warrants a noncompensable rating prior to December 19, 2011, and a 10 percent rating, but not higher, beginning December 19, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's July 2005 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examinations in May 2006 and September 2012 to determine the severity of his hypertension.  The reports of these examinations are adequate for rating purposes.  The Veteran has not contended and the evidence does not otherwise show that his hypertension has increased in severity since the September 2012 VA examination.  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

A 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or if there is a history of diastolic pressure predominantly 100 or more and the Veteran requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A 20 percent rating is assigned for hypertension when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran was awarded service connection for hypertension, rated as noncompensable, in a June 2006 rating decision.  He disagreed with the initial rating and, as noted above, the rating was increased to 10 percent, effective September 20, 2012.  The Veteran contends that he met the criteria for a compensable rating during the entire period of the claim.  

The Veteran was diagnosed with hypertension in October 1977 and was taking medication for it by November 1977.  His service treatment records reveal that, out of 14 blood pressure readings, only four showed diastolic pressure of 100 or more, or systolic pressure of 160 or more.  

The Veteran's post-service treatment and examination records from February 2005 to July 2011 contain 15 blood pressure readings, only one of which revealed diastolic pressure of 100 or more, or systolic pressure of 160 or more.  

However, the Veteran's seven blood pressure readings from December 19, 2011, to September 2012 all showed diastolic pressure of 100 or more and systolic pressure of 160 or more.  

During a September 2012 VA examination, the examiner indicated that the Veteran had a history of a diastolic blood pressure elevation of predominantly 100 or more.  It was also noted that the Veteran took continuous medication for hypertension.  
Upon review of the evidence of record, it is evident the criteria for a 10 percent disability rating were met prior to September 20, 2012.  Specifically, every blood pressure reading of record on December 19, 2011, and thereafter reveals diastolic pressure of 100 or more, or systolic pressure of 160 or more.  Therefore, the Veteran's diastolic pressure has been predominantly 100 or more, or his systolic pressure predominantly 160 or more, since December 19, 2011.

However, the Board finds that the Veteran's hypertension warrants a noncompensable rating prior to December 19, 2011.  Out of the 19 blood pressure readings in his service treatment records and post-service treatment and examination records before that date, only five had diastolic pressure of 100 or more, or systolic pressure of 160 or more.  Also, although the September 2012 examiner noted that the Veteran had a history of diastolic blood pressure elevation of predominantly 100 or more, as explained above, prior to December 19, 2011, his diastolic blood pressure was predominantly below 100.

At no point during the period of the claim does the Veteran's hypertension warrant a higher rating of 20 percent.  Only one blood pressure reading from all of the Veteran's medical records showed diastolic pressure of 110 or more, or systolic pressure of 200 or more.

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the manifestations of the Veteran's disability are contemplated by the schedular criteria.  The Board acknowledges that the Veteran has high blood pressure.  Nevertheless, the degree of severity of the high blood pressure is specifically contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the determinations that a compensable rating is not warranted prior to December 19, 2011, and a rating in excess of 10 percent is not warranted thereafter, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

The Board having determined that the Veteran's hypertension warrants a noncompensable rating prior to December 19, 2011, and a 10 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


